DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “a control module configured to control the plurality of transportation vehicles to perform the maneuver, or to not perform the maneuver, based on the decision whether to perform the maneuver” or similar, based on the language of the claim, i.e. the claim is directed to “an apparatus for controlling a maneuver within a platoon of a plurality of transportation vehicles” but does not contain any functional limitation which actually controls such a maneuver.
Claim(s) 2-14 depend(s) upon claim 1, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “controlling the plurality of transportation vehicles to perform the maneuver, or to not perform the maneuver, based on the decision whether to perform the maneuver”, or similar, based on the language of the claim, i.e. the claim is directed to “a method for controlling a maneuver within a platoon of a plurality of transportation vehicles” but does not contain any method step which actually controls such a maneuver.
Claim(s) 16-25 depend(s) upon claim 15, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process, i.e. claim 1 recites “receive information related to a maneuver”, “[determine] information on a fuel efficiency of the maneuver”, and “[decide] whether to perform the maneuver” which represent observations, evaluations, or judgements which can be performed in the human mind. This judicial exception is not integrated into a practical application because all of the functional limitations could be performed in the human mind, and the claims contain no output step which applies, relies on, or uses the judicial exception in a manner that places meaningful limitation on the claimed judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically recited computer components merely serve to link the abstract idea to a particular technological environment.
	This rejection could be overcome by incorporating an output step into each of the
independent claims which incorporates the judicial exception into a practical
application, e.g. “and wherein the control module is further configured to control the plurality of transportation vehicles to perform the maneuver, or to not perform the maneuver, based on the decision whether to perform the maneuver” (in regard to claim 1) or similar. 
Suggested claim amendments are based on what Examiner believes to be the correct interpretation of the claim limitations, are put forth in an effort to expedite prosecution, are offered to Applicant for consideration, but are not required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,332,142. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the prior issued patent anticipates each and every element pending claims 1 and 4.
Claims 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,332,142. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the prior issued patent anticipates each and every element of pending claims 15 and 18.
Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections under 35 U.S.C. 101, as well as the rejections based on non-statutory double patenting set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 15 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “wherein the control module determines information on a fuel efficiency of the maneuver based on fuel consumptions for maneuvering from an initial state to a maneuver target state, keeping the maneuver target state, and reverting from the maneuver target state to the initial state, and decides whether to perform the maneuver based on the information on the fuel efficiency” in claim 1, and similar in claim 15. Liang et al. (Heavy-Duty Vehicle Platoon Formation for Fuel Efficiency) appears to be the closest prior art. Dependent claims 2-14, and 15-25 incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.	
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669


/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669